DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/13/2020 and 08/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 13 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Jurkuvenas et al. (US 2018/0075734 A1).
Regarding claim 1, Jurkuvenas discloses an apparatus for use in hazardous environments (e.g. Fig. 1 & [0027-0028]), comprising: an item of clothing (e.g. Fig. 1: 105); 5a control unit (e.g. Fig. 6: 106); and a hazard sensor (e.g. Fig. 6: 613, 614), wherein: said item of clothing comprises a loom of conducting cables (e.g. Fig. 2: 202 & Fig. 6: 601) connected to a plurality of peripheral device connectors (e.g. Fig. 11: one of peripheral device connectors 1102) for data transmission (e.g. [0034]) in accordance with a loom protocol (e.g. Fig. 13 & [0109]); 10said control unit is connected to said loom and communicates with said hazard sensor over said loom (e.g. [0047, 0109-0116, 0123]); and said hazard sensor comprises a hazard sensing device (e.g. Fig. 6: 613, 614; hazard sensor peripheral device inherently discloses hazard sensing device); a loom connector (e.g. [0035] & Fig. 2: 204-207) and an interface circuit (e.g. Fig. 10: 1001 or Fig. 12: 1202; each peripheral device comprises its own processor), wherein said interface circuit is configured to receive hazard data from said hazard sensor in accordance with a hazard- 15sensor protocol (broadly interpreted as communication between processor of hazard sensor peripheral device and its own hazard sensing device) and transmit said hazard data to said control unit in accordance with said loom protocol (e.g. Fig. 13 & [0109]: communication between control unit 106 and peripheral devices).  
Regarding claim 2, Jurkuvenas discloses said item of clothing is configured to be worn on an upper torso of an 20operative (e.g. Figs. 2-5); and said item of clothing comprises light-emitting devices (e.g. Fig. 3: 306, 307 & Fig. 6: 618) connected to said loom (e.g. Fig. 6: 601) and configured to be illuminated in response to power and data received from said control unit (e.g. [0066-0067]: receive data and power to illuminate LED 910).  
25 Regarding claim 3, Jurkuvenas discloses said hazard sensor produces data in response to detecting hazards that non-exclusively comprises at least one of gas, radiation (e.g. Fig. 6 & [0123]: gas and radiation), dust particles, sound, proximity to a vehicle or proximity to another operative (e.g. [0056]).  
Regarding claim 4, Jurkuvenas discloses a non-hazard detecting peripheral device for connection to said loom that non-exclusively comprises4185-P240-US 15 at least one of a radio device, a power storage device, a single image camera or a video camera (e.g. Fig. 6: 611, 612, 617, 618 & [0084-0088]).  
Regarding claim 13, Jurkuvenas discloses a method of communicating between a control unit (e.g. Fig. 6: 106) and a hazard sensor (e.g. Fig. 6: 613, 614), wherein said control unit and said hazard sensor are attached to an item of clothing (e.g. Fig. 1: 105) and said hazard sensor comprises a hazard sensing 15device (e.g. Fig. 6: 613, 614; hazard sensor peripheral device inherently discloses hazard sensing device), comprising the steps of: transmitting hazard data from said hazard sensing device to a processor (e.g. Fig. 10: 1001 or Fig. 12: 1202; each peripheral device comprises its own processor, including each hazard sensor) in accordance with a hazard-sensor protocol (broadly interpreted as communication between processor of hazard sensor peripheral device and its own hazard sensing device), wherein said processor is electrically connected to a loom connector (e.g. [0035] & Fig. 2: 204-207); and transmitting said hazard data from said processor to a control unit via 20said loom connector and a peripheral device connector (e.g. Fig. 13 & [0109]: communication between control unit 106 and peripheral devices) connected to a loom (e.g. Fig. 2: 202 & Fig. 6: 601), wherein said hazard data is transmitted to said control unit in accordance with a loom protocol (e.g. Fig. 13 & [0109]: communication between control unit 106 and peripheral devices).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-8 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jurkuvenas et al. (US 2018/0075734 A1) in view of Covel (WO 0136728 A1).
Regarding claims 5 and 17, Jurkuvenas fails to disclose, but Covel teaches said loom (e.g. Fig. 3: 50) comprises: 5a first conducting cable and a second conducting cable twisted together to form a first twisted pair; a third conducting cable and a fourth conducting cable twisted together to form a second twisted pair (e.g. p. 16-17 & Figs. 14A-B: transmission elements 142 and 144 each include two single twisted pairs); and a fabric material (e.g. Fig. 14A: 140) surrounding said first twisted pair and said second 10twisted pair.
Both Jurkuvenas and Covel disclose loom wire.  Jurkuvenas fails to disclose the structure and details of the loom wire, and Covel teaches one type of known in the art loom wire.  Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Jurkuvenas with the type of loom wire taught by Covel since it is merely simple substitutions of one known element with another according to KSR, and the modification would have yielded only predictable result to one skilled in the art before the effective filing date of the claimed invention.  
Regarding claim 6, Covel teaches said first twisted pair and said second twisted pair are separated by a line of stitching (e.g. Fig. 14A: 146).  
15Regar Regarding claims 7 and 18, Covel teaches said fabric material comprises electrically conductive threads to provide electrical isolation (e.g. Fig. 7 & p. 13-14: conductive transmission elements replace one or more of the weft fibers but not the warp) to facilitate operation within environments that may comprise explosive gases.  
Regarding claims 8 and 19, Covel teaches 20said fabric material is a woven fabric with a warp and a weft; and said electrically conductive threads are comprised in said weft (e.g. Fig. 7 & p. 13-14: conductive transmission elements replace one or more of the weft fibers but not the warp).  
Claim(s) 10 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jurkuvenas et al. (US 2018/0075734 A1) in view of Longinotti-Buitoni et al. (US 2014/0318699 A1).
Regarding claim 10, Covel fails to disclose, but Longinotti-Buitoni said hazard sensing device produces initial data that is compared against a reference to produce output 30data; and said reference is transferred to said hazard sensor from said control4185-P240-US 16unit (e.g. [0296]: sensor module compares data from sensor with previous measurement).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Jurkuvenas with the teachings of Longinotti-Buitoni to compare sensor data with previous data so as to accurately determine hazard condition occurs.
25ReRRegarding claim 14, Longinotti-Buitoni teaches writing said hazard data to a first data storage area of said processor; and prompting said control unit to read said hazard data from said first data storage area (e.g. [0296]: sensor module compares data from sensor with previous measurement).  
Regarding claim 15, Longinotti-Buitoni teaches the step of initiating4185-P240-US17 a data communication, during which said control unit reads hazard sensing device type data from a second data storage area of said processor (e.g. [0296]: sensor module compares data from sensor with previous measurement).  
Regarding claim 16, Longinotti-Buitoni teaches 5said control unit writes reference data to a third data storage area of said processor; and said hazard sensing device: reads said reference data; produces detection data; and 10compares said detection data against said reference data to produce said hazard data (e.g. [0296]: sensor module compares data from sensor with previous measurement).  
Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jurkuvenas et al. (US 2018/0075734 A1)
Regarding claim 11, Jurkuvenas discloses said interface circuit is mounted on a circuit board (the examiner is taking Official notice that it is well-known to mount processor and/or electronic components on a circuit board since it is merely a matter of design choice to use circuitry and/or circuit board to implement electronic components); and 5said circuit board comprises an internal connector for connection to an internal interface of said loom connector (e.g. Fig. 2: connectors 204-219 or Fig. 9: 904 or Fig. 10: connection points between loom and 106, 612, 613, 617).  
Regarding claim 12, Jurkuvenas fails to disclose, but the examiner is taking Official notice that it is well-known to use pads to facilitate connection within circuit board (e.g. soldering) since soldering on circuit board is common practice in the art of printed circuit board.  
Claim(s) 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jurkuvenas et al. (US 2018/0075734 A1) in view of Buff et al. (US 2010/0330838 A1).
Regarding claim 9, Jurkuvenas fails to disclose, but Buff teaches each peripheral device connector said plurality of peripheral device connectors connected to said 25loom presents a circular surface defining a plurality of concentric electrical connectors (e.g. Figs. 13-14: connector 27 and pin 44).  
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Jurkuvenas with the teachings of Buff to implement device connector as concentric type since it is merely simple substitutions of one known element with another according to KSR, and the modification would have yielded predictable result to one skilled in the art before the effective filing date of the claimed invention.
Regarding claim 20, Buff teaches the step of transmitting said hazard data via said loom connector and said peripheral device connector comprises electrical transmission between pins extending from said loom 30connector that contact concentric electrodes defined by said peripheral device connector (e.g. Figs. 13-14: connector 27 and pin 44).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAM WAN MA whose telephone number is (571)270-3693. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAM WAN MA/Examiner, Art Unit 2688